Citation Nr: 0518767	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  96-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating for chronic obstructive 
pulmonary disease (COPD) in excess of 10 percent during the 
period prior to February 10, 2003, and an evaluation in 
excess of 30 percent during the period beginning February 10, 
2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which assigned an initial 10 percent evaluation 
for COPD, effective March 3, 1995, after granting service 
connection for this disability.  When the case was mot 
recently before the Board in July 2003, it was remanded for 
further action.  While the case was in remand status, the RO 
in Huntington, West Virginia granted an increased evaluation 
of 30 percent, effective February 10, 2003.  The veteran has 
continued his appeal.  

In March 2004, the Board granted the veteran's Motion to 
Advance his case on the Board's docket due to his advanced 
age.  


FINDINGS OF FACT

1.  During the period from March 3, 1995, through February 9, 
2003, the veteran's service-connected COPD was no more than 
mild in degree; there was no pulmonary fibrosis; and Forced 
Expiratory Volume in one second (FEV-1) or FEV-1/Forced Vital 
Capacity (FVC) was not less than 71 percent.  

2.  During the period beginning February 10, 2003, neither 
FEV-1, FEV-1/FVC nor Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method [DLCO (SB)] was 
less than 56 percent.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for COPD have not been met for the period prior to February 
10, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6603, 6802 (1996); 38 C.F.R. §§ 4.1, 4.7, 
4.97, Diagnostic Code 6604 (2004).

2.  The criteria for an evaluation in excess of 30 percent 
for COPD have not been met for the period beginning February 
10, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.97, Diagnostic Code 6603 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the implementing regulations [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
request the claimant to submit any pertinent evidence in his 
or her possession.   

The record reflects that by correspondence dated in May and 
September 2004, the veteran was informed of the requirements 
for the benefit sought on appeal, the evidence necessary to 
substantiate his claim, the information that he must provide 
to enable the RO to obtain evidence on his behalf, and the 
evidence that he should submit.  Moreover, the veteran's 
service medical records and pertinent post-service medical 
records have been obtained, and the veteran has been afforded 
appropriate VA examinations.  Therefore, the Board is 
satisfied that VA has complied with the notification and duty 
to assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim was initially adjudicated years before 
the enactment of the VCAA.  The record reflects that the RO 
readjudicated the veteran's claim following provision of the 
required notice and the development of all pertinent 
evidence.  There is no indication or reason to believe that 
that the ultimate decision of the RO on the merits of this 
claim would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations.  Any remaining 
procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

A March 1995 private medical record notes that the veteran 
reported a history of contact with mustard gas while on 
active military duty in 1945.  The veteran maintained that he 
was left with some residual chest congestion mostly at night, 
and feeling the need to sigh with rare wheeze, questionably 
increasing in the last five years.  He infrequently wheezed 
by day with walking.  Questionable hurting in the lower 
anterior ribs without real pleurisy or tenderness was 
reported as well.  A history of smoking less than a pack per 
day from age 20 to 50 was noted.  Review of systems revealed 
no wheezing, some tightness but not suggestive of angina.  
His cardiovascular system was clinically negative.  His lungs 
were clear with slightly prolonged expiration of fairly good 
volume.  Chest X-ray showed a normal-sized heart.  The 
diagnostic impression was mild shortness of breath and 
probable mild chronic obstructive pulmonary disease 
associated with past smoking and questionable relationship to 
poison gas exposure, once fairly extreme and other times 
lesser degree.  

A September 1995 pulmonary function study reflected that the 
veteran's cooperation was suboptimal, at best.  Spirometry 
showed FEV1 of 2.51 liters or 71 percent of predicted.  FVC 
was 3.13 liters or 70 percent of predicted.  FEV1 was 80 
percent.  Lung vital capacity was 3.29 liters or 73 percent 
of predicted.  Residual volume and total lung capacity were 
normal.  The diagnostic impression was mild decrease on the 
FEV1 and FVC and vital capacity suggesting mild restrictive 
effect, however, such could be due to the less than 
satisfactory effort provided by the veteran.  

On VA skin examination in August 1997, the veteran complained 
of pain in both of his rib cages.  He said he was able to 
walk about 5 minutes before the pain began.  It was noted 
that the veteran had distant breath sounds throughout the 
entire lung field.  He did not take a deep breath.  His lung 
sounds were clear.  There was no wheezing, rhonchi, or rales 
noted.  No clubbing or cyanosis of the extremities was shown.  
The veteran related that there was no sputum but when he did 
have sputum it was white in color.  No indication of an 
infectious process was present.  An X-ray study reflected 
that the lungs were clear.  The diagnoses included mild COPD.  

On VA examination in July 2000, the veteran indicated that he 
was exposed to mustard gas and possibly other chemicals 
during active duty.  No functional impairment by spirometry 
was shown.  His chest X-ray was normal.  

On VA pulmonary function testing in July 2000, clinical 
findings included FEV1 of 2.84 liters or 83 percent of 
predicted.  FVC was 3.35 liters or 76 percent of predicted.  
FEVI/FVC was 85 percent.  Lung vital capacity was 3.22 liters 
or 73 percent of predicted.  

On VA examination in February 10, 2003, the veteran reported 
that he has had congestion and a chronic cough since active 
service.  He stated that he had intermittent production of 
light color sputum.  The veteran reported on and off sharp 
pain under his rib cage, especially on the right side, 
precipitated with breathing, coughing and exertion.  The 
veteran related that he smoked less than a pack of cigarettes 
a day from 1946 to 1962.  No history of asthma, bronchitis or 
emphysema was noted.  The veteran reported that he had a 
nocturnal wheeze.  On physical examination, the veteran's 
chest was clear to auscultation and percussion with no 
wheezes or rales.  His heart had a regular rhythm with no 
murmur or gallops.  Extremities revealed no clubbing, 
cyanosis or ankle edema.  Pulmonary function testing revealed 
FEV1 of 2.44 liters or 70 percent of predicted.  FVC was 3.44 
liters or 76 percent of predicted.  Oxygen saturation was 90; 
however, the test was suboptimal with limited cooperation 
from the veteran.  The mild restriction could be due to 
suboptimal effort.  It was noted that the veteran was unable 
to perform diffusion capacity.  The examiner indicated that 
there was no evidence of chronic obstructive pulmonary 
disease or pulmonary hypertension.  It was noted that there 
was no episode of acute respiratory failure.  The veteran was 
on outpatient oxygen.   

On VA pulmonary function testing in March 2003, it was noted 
that FEV1 was 2.44 liters or 70 percent of predicted.  FVC 
was 2.73 liters or 60 percent of predicted.  The 
interpretation of the results reflected suboptimal effort 
with poor flow-volume loop.  Spirometry was suggestive of 
mild restriction which may be due to suboptimal effort.  

On VA examination in October 2004, the heart was clinically 
normal and the lungs were clear.  A chest X-ray was mildly 
limited by expiratory effort with no evidence of 
consolidation, congestive failure or effusion.  No masses 
were identified.  The heart shadow remained within normal 
limits.  The examiner indicated that the veteran had no 
evidence of chronic obstructive pulmonary disease on any 
chest X-ray.  The diagnosis was subjective history of 
exposure to mustard gas accidentally during World War II with 
no evidence of any lung problems at this time.  

A November 2004 VA pulmonary function test reflected FEV1 of 
2.35 liters or 72 percent of predicted.  FVC was 2.77 liters 
or 65 percent of predicted.  Diffusion Capacity of the lung 
for Carbon Monoxide (DLCO) was 15.24 or 48 percent of 
predicted.  The diagnostic interpretation of the test results 
reflected suboptimal performance.  A mild restrictive pattern 
with normal DLCO was clinically shown.  

III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

During the pendency of this claim, effective October 7, 1996, 
the provisions of 38 C.F.R. § 4.97, concerning the evaluation 
of diseases of the trachea and bronchi, were revised.  See 61 
Fed. Reg. 46720 46728, 46729 (Sep. 5, 1996).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating pulmonary 
disability.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date.  

The veteran was notified of the new regulations for 
evaluating disabilities of the respiratory system in a 
November 1996 supplemental statement of the case.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2004).  The veteran's service-connected COPD, 
was evaluated analogously under 38 C.F.R. § 4.97, Diagnostic 
Code 6608 (1996) for pneumoconiosis, which provided that a 10 
percent evaluation is warranted if the disorder is definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  A 30 percent evaluation is warranted if 
the disorder is moderate with considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests.

The disability could also be rated by analogy under 38 C.F.R. 
§ 4.97, Diagnostic Code 6603 (1996), which provides the 
criteria for evaluating pulmonary emphysema.  It authorized a 
10 percent evaluation if the disorder is mild, as shown by 
evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion.  For 
pulmonary emphysema that was moderate, as manifested by 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on level surface and by 
pulmonary function tests consistent with findings of moderate 
emphysema, a 30 percent evaluation was assigned.  

Under the revised criteria, a 10 percent evaluation is 
warranted for chronic bronchitis or pulmonary impairment when 
FEV-1 or FEV-1/FVC is 71-80 percent of predicted, or DLCO 
(SB) is 66-80 percent of predicted.  A 30 percent evaluation 
is warranted when FEV-1 or FEV-1/FVC is 56 to 70 percent of 
predicted or DLCO (SB) is 56 to 65 percent of predicted.  A 
60 percent rating is warranted when FEV-1 is 40 to 55 percent 
predicted, FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 
55 percent predicted, or maximum oxygen consumption is 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value; FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 
percent predicted, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
echocardiogram or cardiac catheterization), episode(s) of 
acute respiratory failure, or the need for outpatient oxygen 
therapy. 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601, 6604 
(2004).  


IV.  Analysis

The RO has assigned a 10 percent evaluation for chronic 
obstructive pulmonary disease effective March 3, 1995, and a 
30 percent rating for the disorder effective February 10, 
2003.  

With respect to the criteria in effect prior to October 7, 
1996, the Board notes that there is no evidence of pulmonary 
fibrosis, and no objective evidence of the presence of more 
than mild pulmonary impairment.  The March 1995 and September 
1995 evaluations disclosed only mild pulmonary impairment, 
which warrants the assigned evaluation of 10 percent.

With respect to the criteria which became effective October 
7, 1996, the Board notes that a VA pulmonary function study 
in July 2000 demonstrated that the veteran's forced 
expiratory volume at one second was 83 percent of predicted, 
while the ratio of forced expiratory volume at one second to 
forced vital capacity was 85 percent of predicted.  Neither 
of these values satisfies a criterion for assignment of an 
evaluation in excess of 10 percent.  Moreover, it was noted 
that the veteran had no functional impairment by spirometry 
and that his chest X-ray was normal.  There are no other 
pulmonary function test results for consideration in 
evaluating the disability during the period from October 6, 
1996, through February 9, 2003.  Accordingly, the Board 
concludes that the disability does not warrant an evaluation 
in excess of 10 percent under the revised criteria during the 
period prior to February 10, 2003.

With respect to the period beginning February 10, 2003, the 
Board notes that while the report of the VA examination on 
February 10, 2003 notes no evidence of COPD, the veteran 
reported that he was on outpatient oxygen treatment.  
However, objective, supporting evidence of such treatment is 
not of record.  In any event, the veteran's FEV1 reading on 
pulmonary function testing reflected 70 percent of predicted 
which is consistent with the criteria for a 30 percent 
evaluation.  Pulmonary function test results for the 
following month also show FEV1 readings of 70 percent of 
predicted which warrants a 30 percent disability rating 
during this period.  It is noted that pulmonary function 
testing conducted in November 2004, shows that the veteran's 
DLCO was reduced at 48 percent of predicted.  However this 
isolated finding is not consistent with the predominate 
clinical findings in connection with the veteran's service-
connected COPD disability.  In this regard, the Board has 
taken note of the veteran's statements and testimony 
indicating that his COPD warrants a higher evaluation; 
however, VA pulmonary examinations have demonstrated only 
very mild chronic obstructive pulmonary disease.  Indeed, the 
VA physician, who examined the veteran in October 2004, 
commented that the veteran had no evidence of chronic 
obstructive pulmonary disease on any chest X-ray.  Moreover, 
pulmonary function tests have routinely reflected a 
suboptimal effort by the veteran.  The veteran has provided 
no recent objective evidence from private medical sources to 
contradict that assessment.  

In sum, the preponderance of the evidence is against the 
assignment of an evaluation in excess of 10 percent for COPD 
for the period prior to February 10, 2003, or an evaluation 
in excess of 30 percent for COPD for the period beginning 
February 10, 2003.     

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  

The Board as also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Entitlement to an evaluation in excess of 10 percent for COPD 
for the period prior to February 10, 2003, and in excess of 
30 percent for the period beginning February 10, 2003 is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


